Mayo, J.
That warehousemen who receive cotton for shipment free of charge, as a part of the consideration for the lease of the warehouse, are depositaries with reward, and bound to use that degree of diligence in preserving the thing deposited which prudent men usually exercise in the care of their own property.
2. Where a warehouse is destroyed by fire, which originated from a lantern in charge of drunken employee, such fire is not the result of unavoidable accident, and the warehousemen are responsible for all loss by the fire, unless they prove affirmatively that it was not in any respect due to their keeper’s drunkenness, which itself is an act of the greatest imprudence. Judgment appealed from reversed, and judgment for plaintiff.